AO 83 (12/85) Summons isa Cnminal Case




                                                UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF GEORGIA

    UNITED STATES OF AMERICA                                                         SUMMONS IN A CRIMINAL CASE

                v.                                                                                                1:21-CR-199         —/
    PAUL KWAK                                                                                    FILED IN CHAMBERS
    2339 WEEPING OAK DRIVE                                                                          us.D.C. Atlanta
    BRASELTON, GA 30517
                                                                                                     MAY 192021
                                                                                           JAMES N. HAITSN.        clerk
                                                                                           By                    ~p~ttycVlecE

            YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place,
date and time set forth below.

PLACE:                   U.S. Courthouse
                         Richard B. Russell Building
                         18th Floor, Room 1860
                         75 Ted Turner Drive, S.W.
                         Atlanta, Georgia 30303-3361

BEFORE:                  Honorable Linda T. Walker
                         United States Magistrate Judge

DATE AND                 Monday, June 7, 2021
TIME:                    10:00 a.m.


To answer a(n)
XD        Indictment            C        Information   C   Complaint     C    Violation Notice       C Probation Violation Petition
Charging you with a violation of Title 18, United States Code, Section 1349
Brief description of the offense: conspiracy to commit wire fraud
AUSA:                                                  Michael Qin
Counsel for Defendant:                                 Page Pate and Thomas Church


May 19, 2021
                                                                             JAMES N. HATTEN
                                                                             CLl~RK OF COURT

                                                                                 U-. ~
